EXHIBIT ROWAN COMPANIES, INC. OFFSHORE RIG FLEET AND CONTRACT STATUS As of July14, 2009 OFFSHORE RIGS Contract Status LeTourneau Depth (feet) Year in Day Rate Estimated Name Class Water Drilling Service Location Customer (in thousands) Duration Comments ($ in thousands) Cantilever Jack-up Rigs: Rowan EXL #4 S116-E 350 35,000 TBD TBD TBD TBD TBD Rig construction currently suspended; determination to resume construction expected by Q3 2009. Rowan EXL #3 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig currently under construction with delivery expected in Q4 2010. Joe Douglas 240-C 400 35,000 2011 TBD TBD TBD TBD Resumed rig construction with delivery expected Q3 2011. Rowan EXL #2 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig currently under construction with delivery expected in Q3 2010. Rowan EXL #1 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig currently under construction with delivery expected in Q2 2010. Ralph Coffman 240-C 400 35,000 2010 Gulf of Mexico McMoRan Low 180s January 2012 Signed two-year contract in June 2009 (see Rowan Mississippi); rig currently under construction with delivery expected early Q1 2010. J.P. Bussell 225-C 300 35,000 2008 Gulf of Mexico Helis Low 50s August 2009 Rig is expected to enter shipyard in early August 2009 for modifications/upgrades in connection with the Shell Egypt contract. Egypt Shell Low 180s May 2011 Rig is contracted for two wells (approximately 20-24 months) expected to commence during Q4 2009; day rate includes amortization of related mobilization/modification revenues. Rowan-Mississippi 240-C 375 35,000 2008 Gulf of Mexico McMoRan Low 180s November 2010 In connection with the Ralph Coffman contract, entered into amendment to reduce Mississippi day rate for the remainder of the contract term.The Coffman contract contains an early termination option exercisable on or before December 31, 2009.Should McMoRan terminate the Coffman contract, the Company will earn an $18 million fee, payable in installments over the remainder of the Mississippi contract term.Rig was in the shipyard for 21 days during June 2009. Hank Boswell 225-C 300 35,000 2006 Middle East Saudi Aramco Low 190s March 2011 Bob Keller 225-C 300 35,000 2005 Middle East Saudi Aramco Low 180s May 2011 Scooter Yeargain 225-C 300 35,000 2004 Middle East Saudi Aramco Low 190s March 2011 Bob Palmer 224-C 550 35,000 2003 Gulf of Mexico Helix-ERT Mid 120s August 2009 Rowan Gorilla VII 219-C 400 35,000 2002 West Africa Cabinda Low 330s April 2010 Day rate includes estimated amortization of related mobilization/modification revenues. Rowan Gorilla VI 219-C 400 35,000 2000 North Sea CNR Mid 300s July 2009 BG Low 150s September 2009 Rig is expected to enter shipyard mid July 2009 for upgrades in connection with Norwegian certification requirements. BG Mid 320s November 2009 Mid 330s June 2010 Rowan Gorilla V 219-C 400 35,000 1998 North Sea Total Low 260s January 2010 Rowan Gorilla IV 200-C 450 35,000 1986 Mexico PEMEX Mid 150s July 2011 Rig is conducting Pemex required inspections to be completed before commencing operations at the end of July.Rig was in the shipyard during the month of June 2009 for modifications in connection with the Pemex contract. Day rate includes estimated amortization of related mobilization/modification revenues.The contract reprices every three months based on an index of jack-up rates.The Company is incurring a late delivery penalty of 10 percent of the day rate per day for approximately the first 60 days of operations. The next date on which the contract is expected to reprice is 7/30/2009. Rowan Gorilla III 200-C 450 30,000 1984 Eastern Canada ExxonMobil Mid 360s August 2009 Day rate includes estimatedamortization of related mobilization/modification revenues. EnCana Mid 300s March 2010 Day rate includes estimated amortization of related mobilization/modification revenues. Rowan Gorilla II 200-C 450 30,000 1984 Gulf of Mexico Devon Low 190s January 2011 Rowan-California 116-C 300 30,000 1983 Middle East Available Rig is expected to be in the shipyard for modifications/upgrades until the end of August 2009. Cecil Provine 116-C 300 30,000 1982 Gulf of Mexico Available Rig was idle for 24 days during June 2009. Gilbert Rowe 116-C 350 30,000 1981 Middle East Maersk Low 100s March 2010 Arch Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s August 2009 Charles Rowan 116-C 350 30,000 1981 Middle East Available Rig is currently in the shipyard undergoing maintenance/modifications until the end of August 2009. Rig was idle for 9 days during June 2009. Rowan-Paris 116-C 350 30,000 1980 Middle East Maersk Low 170s January 2010 Rowan-Middletown 116-C 350 30,000 1980 Middle East Available Conventional Jack-up Rigs: Rowan-Juneau 116 250 30,000 1977 Gulf of Mexico Available Rowan-Alaska 84 350 30,000 1975 Gulf of Mexico Available Rowan-Louisiana 84 350 30,000 1975 Gulf of Mexico Available Rig was idle for 6 days during June 2009. Rig Class denotes LeTourneau, Inc. hull number. 200-C is a Gorilla class unit designed for extreme hostile environment capability. 219-C is a Super Gorilla class unit, an enhanced version of the Gorilla class, and 224-C is a Super Gorilla XL design. 225-C is a Tarzan Class unit.240-C is LeTourneau's latest jack-up design.Rowan EXL is an enhanced version of the Super 116E class.Unless otherwise indicated, all day rates include estimated amortization of contract mobilization/modification revenues. Estimated contract durations reflect either stated drilling periods or expected time required for the contracted well or wells. ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filings with the U. S. Securities and Exchange Commission. Revisions to Fleet Status Report Noted in Bold
